DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2022 has been entered.

Status
This Office Action is in response to the communication filed on 25 March 2022. No claims have been cancelled, claims 1 and 6 have been amended, and claims 13-14 have been added.  Therefore, claims 1-14 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment moots the claim objection(s); therefore, the Examiner withdraws the objection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
The Examiner adds grounds of rejection for the newly submitted claims.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification, unless otherwise noted.

Since the claim phrasing is unique, the Examiner notes the following:
The “subject application” may be a software application, but may be (or is merely) in the form of an advertisement (see, e.g., at least Applicant ¶¶ 0008, 0023, 0047).
An “application” is “any collection or set of instructions executable by a computer … so as to configure the computer … to perform a task that is the intent of the application” (Applicant ¶ 0049); therefore, as above, this may be an advertisement that has/contains code or instructions to execute.
To be “promoted onto” apparently merely means placed in an advertising space (see, e.g., at least Applicant ¶¶ 0002-0003, 0047, 0063).
The “target application” is a/the “application that is being used by a user” (see, e.g., at least Applicant ¶ 0047).
Therefore, the claims indicating “identifying [a] target application for … a subject application … to be promoted onto [a] target application” (see claim 1, e.g.) is indicating that the claims are, for example, identifying a target venue for placing an advertisement or promotion.
A “feature” is not apparently actually defined, but various examples of the breadth of the term are indicated at Applicant ¶ 0062 “attributes (namely, properties, characteristics of the application) associated with the applications … the features include, but are not limited to, interactive user interface, sound quality, visual effect, creativeness, ease of control, security, social interactivity, user feedbacks, ratings, storage space, internet or non-internet, internet data usage, battery consumption, optimization option, paid version or free version, user accessibility, data accuracy”, and apparently also at Applicant ¶ 0059 as indicating categories.
“[T]he term ‘multi-dimensional space’ refers to an embedding space, wherein relations are established and represented between the subject application and the group of applications based on the identified features” per Applicant ¶ 0063.
There is no explanation regarding how a numerical value is assigned or determined, but rather only that there is a numerical value associated (see, e.g. Applicant ¶ 0062 as apparently the only discussion). Therefore, the Examiner is interpreting the numerical values as pre-existent and merely obtained or reported.
A “node” is merely an abstract representation of an application (i.e., e.g., the subject application or another application in the group of applications).
The terms “distance” and “dimension” are understood and interpreted as merely abstractions to enable envisioning how related an application is – e.g., how near or far removed the subject or features of an application are from the base or target application.
The term “calibrate” (and its derivations) is used in the description and claims, but not in the sense of calibrating a meter or measurement to an absolute standard. Rather, the use of the term is apparently in the sense of updating or refining the distance metric, such as by using different performance criteria (e.g., at claims 13-14). The Examiner notes that, for example, claim 13 apparently requires an interpretation of merely adding a performance metric in the distance calculation, rather than replacing the performance metric as indicated at claim 3, since to replace the performance metric would appear to require 112(d) rejection for lack of further limiting a parent claim.

Specification
The disclosure is objected to because of the following informalities: the term “till” at specification ¶ 0045 (page 23, line 19 and page 24, line 12) should be “until”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 is a method directed to “using a computing device” (as distinct from a user device, which is being used to display the of information), and independent claim 6 is directed to a system that is, or would be, the computing device indicated at claim 1. Both claims 1 and 6 recite “control the display … in a manner that enables interaction … to download a copy of the subject application”. This is to say, claims 1 and 6 are to the server that provides information to the user device and the information enables a download function.
However, claim 11 (depending from claim 1) recites “operating the user device to select the information and cause the user device to download the subject application” and claim 12 (depending from claim 6) recites “the hardware processor is further configured to enable a selection of the information on the user device, and upon selection of the presented information, cause the user device to download the subject application”. 
MPEP § 2173.05(p)(II) recites:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
The instant claims appear even more indefinite than Katz and/or IPXL Holdings since the claimed activity is activity or method steps of operating the user device and/or selection of the presented information is actually at a separate device from the device indicated at method and system claims 1 and 6. All claims 1 and 6 could ostensibly do is provide the capability (i.e., e.g., a link) to download and then respond if/when there may be a request to download. Claims 1 and 6 do not appear to have the capability to force or require a download operation.
The Examiner is uncertain what is required at claims 11 and 12 beyond providing the capability to download – the claims may be interpreted as only requiring the capability (i.e., infringement would occur at only providing the download capability), or the claims could be interpreted as further requiring a user selection at the user device that is unclaimed and uncontrolled for performing selection.
The Examiner suggests as a remedy to this that since independent claims 1 and 6 recite enabling interaction to download, that dependent claims 11 and 12 be amended to recite the computing device (at claim 1) or hardware processor (at claim 6) receiving an indication of a user request to download the subject application, and then responding to the request by providing the download. It would appear that Applicant ¶¶ 0030 and 0043 may be argued for implicit support for such an amendment in the indications of user interaction for download and user clicking for download.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-5, 11, and 13) and a system (claims 6-10, 12, and 14) which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method comprising using a computing device to identify at least one target application for receiving information related to a category of information from a subject application and controlling a promotion of the information from the subject application onto a display area of a user device associated with the at least one target application, the computing device comprising a hardware processor configured to execute non-transitory machine readable instructions, the method comprising execution of the non-transitory machine readable instructions by the hardware processor for causing the computing device to: select a group of applications from a database arrangement associated with the user device that identify at least one common category; analyse the subject application and applications in the group of applications to identify a number of features of the subject application and a same number of features of the applications in the group of applications, wherein a feature has a numerical value associated therewith; map the subject application and the applications in the group of applications as nodes in a multi-dimensional space based on the identified features, wherein a number of dimensions of the multi-dimensional space is based on the number of features identified for the subject application and a value of the features of the subject application and a value of the features of the applications in the group of applications is represented on a given dimension in the multi-dimensional space; calculate, in the multi-dimensional space, a distance value from nodes corresponding to the subject application to nodes corresponding to nodes of the group of applications using a distance metric based on coordinates of respective nodes; identify as the at least one target application one or more applications from the group of applications that have a calculated distance value that is below a predetermined threshold; transmit information from the subject application to the identified at least on target application wherein the at least one target application is configured to at least one of store the information, display the information, replicate the information, simulate the information and recreate the information; and control the display of the information on the user device by presenting the information in at least a portion of the display area being used by the at least one target application on a user interface of the user device in a manner that enables interaction with the presented information to download a copy of the subject application to the user device.
This is, as indicated above, interpreted to be indicating a relevancy/relational distance, so the claims receive subject application information to place it in/on/with a target application, select a group (of potential target applications – see Applicant ¶ 0054), analyze the application features (for both subject and target applications), map the subject applications to each application in the group (i.e., each target application), calculate the relevancy/relational distance, select a target application within a threshold of relevance, and display the subject application using (i.e., in or on) the target application.
The underlined claim elements indicate elements additional to the abstract idea itself and as such are analyzed and considered below.
The claim elements may be summarized as the idea of selecting a target on which to publish subject information, including based on relevance of the subject to the target and by using mathematical calculations; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …)” grouping of subject matter (2019 PEG and MPEP § 2106.04(a)), and since “Examiners should … preferably identify all groupings to the extent possible” (October 2019 Update at 2-3, and MPEP § 2106.04(a)), the Examiner notes that at least the mapping and calculating to identify a “distance” from the target are also within the grouping of “Mathematical concepts (e.g., … calculations) as indicated by the October 2019 Update at 4 and MPEP § 2106.04(a)(2)(C) listing multiple examples of precedent based on merely performing calculations to arrive at an answer that may be used.
Independent claim 6 is analyzed in the same manner as claim 1 and found to be directed to the same abstract idea since indicating the same activities, but being directed to a system for identifying at least one target application for receiving information related to a subject application, wherein the subject application is to be promoted onto the at least one target application, the system comprising a data processing arrangement, wherein the data processing arrangement is configured to perform the claim activities.
The Examiner notes that How to Write Advertisements That Sell, A. W. Shaw Co., 1912 indicates that over a century ago at least 146 different companies were following the practices espoused and others were encouraged to do so, where an entire section is devoted to “Planning Out Mediums, Space and Appropriations” (see Part IV, Chaps. XIII-XVI, pp. 87-108), including “How to Study Out, Estimate and Compare the Value of New Mediums” at pp. 97-99, and also indicating, for example, that a publisher should classify or group his books and advertise them in respective or related publications so as to “make the widest possible appeal to those who are prospects for each” at p. 28. These are indicated merely as examples that advertisers have long established the practice of selecting possible targets for their content to be “promoted onto”, grouping the targets, analyzing them, mapping and calculating values, so as to select and display content.
Even within the realm of in-app targeting (as a modern version of selecting a target on which to publish), Dowaliby, Max, Mobile Apps: How and Why to Target, from MediaMath Blog, dated 28 April 2016, downloaded from https://www.mediamath.com/blog/mobile-apps-how-and-why-to-target/ on 16 June 2021 (hereinafter, Dowaliby) indicates that “The most obvious form of targeting users in apps would be to target a specific set of apps, identified by the app/bundle ID” and “This concept of white/blacklisting app IDs is a widely applied tactic in targeting mobile app users”.
Dependent claims 2-5 and 7-10 only limit the application of the abstract idea and are therefore considered to be encompassed by the abstract idea since merely indicating determining performance metrics of the target application related to the subject application (claims 2 and 7), calibrating the distance metric (claims 3 and 8), the/which distance metrics are, or may be, used (a Manhattan, Euclidean, Chebyshev, Mahalanobis, cosine, and/or Minkowski distance) (claims 4 and 9), and/or the subject application comprising promotional content (claims 5 and 10).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are the use of a computing device, a user device, a/the computing device comprising a hardware processor configured to execute non-transitory machine readable instructions, execution of the non-transitory machine readable instructions by the hardware processor, applications, to display on a user device, and the use of a system comprising a data processing arrangement and a hardware processor, wherein the data processing arrangement is configured to perform the activity. These additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
Furthermore, as Dowaliby indicates, even the use of the idea in the computer realm and using computers and applications is viewed as an “obvious” and “widely applied tactic”, i.e., may be viewed as (if not an abstract idea itself) at least so well-known that it cannot be considered significant.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the additional elements merely indicate applying the idea via computer. Further, as indicated above, the indication of Dowaliby that the use of the idea in the computer realm and using computers and applications as an “obvious” and “widely applied tactic” indicates that this would be considered well-understood, routine, conventional (“WURC”) activity if considered under the WURC analysis rubric.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, merely limit the abstract idea and do not indicate adding significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dowaliby (citation above at 101 analysis) in view of Matteson (U.S. Patent No. 10,394,898) and in further view of Glover (U.S. Patent Application Publication No. 2016/0171589).

Claim 1: Dowaliby discloses a method to identify of identifying at least one target application for receiving information related to a category of information from a subject application and controlling a promotion of the information from the subject application onto a display area of a user device associated with the at least one target application, to:
select a group of applications from a database arrangement associated with the user device that identify at least one common category (Dowaliby at 1, “a specific set of apps, identified by the app/bundle ID”, indicating that there must be some form of database to select the specific set of apps from);
analyse the subject application and applications in the group of applications to identify features of the subject application and features of the applications in the group of applications, wherein a feature has a numerical value associated therewith (Dowaliby at 1, “desired apps that are perhaps on brand, or represent similar intent or demographic profiles to users they want to reach”);
map the subject application and the applications in the group of applications as nodes in a multi-dimensional space based on the identified features wherein a number of dimensions of the multi-dimensional space is based on [the features] (Dowaliby at 1, “desired apps that are perhaps on brand, or represent similar intent or demographic profiles to users they want to reach”);
identify as the at least one target application one or more applications from the group of applications that have a calculated distance value that is below a predetermined threshold (Dowaliby at 1, “App ID Targeting” section); and
transmit information from the subject application to the identified at least one target application, wherein the at least one target application is configured to at least one of store the information, display the information, replicate the information, simulate the information and recreate the information (Dowaliby at 1, “App ID Targeting” section, display of messages and/or advertising);
control the display of the information on the user device by presenting the information in at least a portion of the display area being used by the at least one target application on a user interface of the user device (Dowaliby at 1, “App ID Targeting” section).
Dowaliby, however, does not appear to explicitly disclose the method comprising using a computing device to [perform the activities], the computing device comprising a hardware processor configured to execute non-transitory machine readable instructions, the method comprising execution of the non-transitory machine readable instructions by the hardware processor for causing the computing device to [perform the activities], a number of and a same number of features, the space as based on the number of features identified for the subject application and a value of the features of the subject application and a value of the features of the applications in the group of applications is represented on a given dimension in the multi-dimensional space,  calculate, in the multi-dimensional space, a distance value from nodes corresponding to the subject application to nodes corresponding to nodes of the group of applications using a distance metric based on coordinates of respective nodes, and the display being in a manner that enables interaction with the presented information to download a copy of the subject application to the user device. Matteson, however, teaches “The disclosed methods and systems may improve computer-implemented document retrieval, content retrieval and automatic translation technologies by (i) reducing the requirements for computer memory and computer processing power, and (ii) making better use of existing computer architectures” (Matteson at column:lines 1:13-18; citation hereinafter by number only), “The disclosed embodiments may also include, for example, a non-transitory computer-readable medium containing instructions. When executed by a processor, these instructions may cause a device to perform operations” (Matteson at 2:29-32), determining a dataset representing items and features, where the items may be, among various other examples, documents and/or advertisements, with features such as words or colors (Matteson at 9:19-40), the features may “include discrete-valued elements, … binary values corresponding to the presence or absence of a feature…. features may correspond to indicator functions, and … features may contain elements with one of a range of discrete values, such as categorical data, or ordinal data” (Matteson at 9:41-50), and the generation of the sets may include the use of a metric such a Euclidian distance, a Manhattan distance, a Minkowski distance, a Chebychev distance, a Mahalanobis distance, a cosine distance, or a few other distance metrics (Matteson at 13:25-39), so as to “improve computer-implemented document retrieval, content retrieval and automatic translation technologies … through the identification, consistent with disclosed embodiments, of latent structures present in databases from which documents or content are retrieved” (Matteson at 1:12-17). Therefore, the Examiner understands and finds that using a computer as claimed and a distance metric (such as those listed) is/are applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to improve document retrieval.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the in-app advertisement pairing of Dowaliby with the relational distance analysis of Matteson in order to use a distance metric so as to improve document retrieval.
The rationale for combining in this manner is that using a computer as claimed and a distance metric (such as those listed) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to improve document retrieval as explained above.
Dowaliby in view of Matteson, however, does not appear to explicitly disclose a number of and a same number of features, the space as based on the number of features identified for the subject application and a value of the features of the subject application and a value of the features of the applications in the group of applications is represented on a given dimension in the multi-dimensional space, and the display being in a manner that enables interaction with the presented information to download a copy of the subject application to the user device. Glover, though, teaches providing application recommendations to a user (Glover at 0014, 0016) based on the number of applications and/or applications in a group (Glover at 0019, 0077, 0085-0086, i.e., features), assigning a recommendation score (Glover at 0019-0020, 0037) and “include interactive elements (e.g., links) to enable the user to download” (Glover at 0018, with similar indications at, e.g., 0024-0025, 0035, etc.) so that users may install and utilize applications of which they may not otherwise be aware (Glover at 0002). Therefore, the Examiner understands and finds that comparing a number and value of features and enabling download are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that users may install and utilize applications of which they may not otherwise be aware.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the in-app advertisement pairing of Dowaliby in view of Matteson with the analysis and downloading of Glover in order to compare a number and value of features and enable download so that users may install and utilize applications of which they may not otherwise be aware.
The rationale for combining in this manner is that comparing a number and value of features and enabling download are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that users may install and utilize applications of which they may not otherwise be aware as explained above.

Claim 4: Dowaliby in view of Matteson in further view of Glover discloses the method according to claim 1, wherein the distance metric is one of a: Manhattan distance, Euclidean distance, Chebychev distance, Mahalanobis distance, cosine distance, Minkowski distance (Matteson at 13:25-39; as combined above and using the rationale as combined above). 

Claim 5: Dowaliby in view of Matteson in further view of Glover discloses the method according to claim 1, wherein the information relating to the subject application comprises promotional content for the subject application (Dowaliby at 1, advertising, advertisers; Matteson at 9:20-23, as combined above and using the rationale as combined above). 

Claims 6 and 9-10 are rejected on the same basis as claims 1 and 4-5 above since a system comprising a data processing arrangement is necessarily required by Dowaliby to perform the activities indicated, and Matteson discloses a system data processing arrangement (Matteson at 4:67-5:64, Fig. 1) wherein the data processing arrangement is configured to perform the same or similar activities as indicated at claims 1 and 4-5 above. 

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dowaliby in view of Matteson in further view of Glover and in still further view of Yang et al. (U.S. Patent Application Publication No. 2018/0107665, hereinafter Yang).

Claims 2 and 7: Dowaliby in view of Matteson in further view of Glover discloses the method and system according to claims 1 and 6, but does not appear to explicitly disclose wherein the method further comprises execution of the non-transitory machine readable instructions by the hardware processor for causing the computing device to determine performance metrics of the at least one target application, wherein the performance metrics relate to the subject application. Yang, however, teaches a recommendation priority module that assesses goals associated with a web page such as ad CTR (Yang at 0038), indicating performance of the page with respect to the performance of the ads placed, such that goals can be measured and viewed and improvements made (Yang at 0042, 0045). Although this may not be exactly the same (e.g., a host web page instead of a host application is being discussed), the activity or techniques performed and the successful, predictable results achieved apply in the same manner. Therefore, the Examiner understands and finds that determining performance metrics of a target application related to a subject application is the use of known techniques to improve similar devices, methods, or products in the same way (see MPEP § 2143(I)(C)) so as to measure and view goals and make improvements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the in-app advertisement pairing of Dowaliby in view of Matteson with the performance measurement of Yang in order to determine performance metrics of a target application related to a subject application so as to measure and view goals and make improvements.
The rationale for combining in this manner is that determining performance metrics of a target application related to a subject application is the use of known techniques to improve similar devices, methods, or products in the same way so as to measure and view goals and make improvements as explained above.

Claims 3 and 8: Dowaliby in view of Matteson in further view of Glover and in still further view of Yang discloses the method and system according to claims 2 and 7, wherein the method further comprises execution of the non-transitory machine readable instructions by the hardware processor for causing the computing device to calibrate the distance metric based upon the performance metrics of the at least one target application to re-calculate the distance value of each of the applications in the group of applications from the subject application in the multi-dimensional space (Matteson at 12:64-13:14, stopping conditions based on features and weight vectors). 

Claim 13: Dowaliby in view of Matteson in further view of Glover and in still further view of Yang discloses the method according to claim 3, wherein calibrating the distance metric further comprises selecting another distance metric, identifying at least one target application using the another distance metric and determining of the performance metrics associated with the at least one target application identified using the another distance metric are optimized (Matteson at 9:16-40, 9:65-10:31, 13:15-39; the dataset including a set and also subsets, and the analysis including factoring in the subsets). 

Claim 14: Dowaliby in view of Matteson in further view of Glover and in still further view of Yang method according to claim 13 further comprising recalibrating the distance in an iterative manner until the performance metrics are optimized (Matteson at 9:16-40, 9:65-10:31, 13:15-39; the dataset including a set and also subsets, and the analysis including factoring in the subsets).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dowaliby in view of Matteson in further view of Glover and in still further view of Pasha et al. (U.S. Patent No. 10,353,686, hereinafter Pasha).

Claims 11 and 12: Dowaliby in view of Matteson in further view of Glover discloses the method and system according to claims 1 and 6, but does not appear to explicitly disclose wherein the method or system further comprises operating the user device to select the information and cause the user device to download the subject application to the user device for execution of the subject application on the user device (phrasing at claim 11), or wherein the hardware processor is further configured to enable a selection of the information on the user device, and upon selection of the presented information, cause the user device to download the subject application to the user device for execution of the subject application on the user device (phrasing at claim 12). Pasha, however, teaches including content such as a download link that enables a user to select or click to cause the user device to download the application for use, or execution (Pasha at least at 1:36-2:13, 6:61-7:17), in order to “increase the number of users who download applications linked to by advertisements or other content, because users are more likely to download applications when the process is simple and non-intrusive” (Pasha at 1:57-61). Therefore, the Examiner understands and finds that selecting to cause download of an app for execution is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to increase downloads.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the in-app advertisement pairing of Dowaliby in view of Matteson with the downloading of Pasha in order to select to cause download of an app for execution so as to increase downloads.
The rationale for combining in this manner that selecting to cause download of an app for execution is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to increase downloads as explained above.

Response to Arguments
Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive.

Applicant first argues the 101 rejection, indicating that “Applicant's claimed subject identifies a target application to receive information from a subject application by analyzing specific features. The features are used to determine whether the information might be relevant to the user of the user device operating the target application.” (Remarks at 8) However, this appears to merely reflect the abstract idea: selecting a target on which to publish subject information, including based on relevance of the subject to the target and by using mathematical calculations. Put another way, the claims are to targeting an advertisement to download an application (i.e., the subject application) on a particular venue or publication (i.e., the target application) by comparing the features of the application through the use of established or known relevancy metrics (e.g., Manhattan, Euclidean, etc. distance). Per Applicant’s arguments at Remarks pp. 8-9, this is really just targeting information based on relevancy; however, the techniques indicated appear to be clearly established and known – there is no description regarding how to calculate the various distances that may be used, but it is presumed that one of ordinary skill would know of these distances and know how to program and use them. Since targeting information to a user based on what is known about the user (in this case, the app(s) being used), and the targeting analysis appears established, there does not appear to be a technical improvement – the key difference(s) appear to be the type of data (e.g., that an app is being targeted to be advertised on/within another app) and/or whatever is considered a feature (but a “feature” is only very broadly exemplified and not really defined or limited).
Applicant then argues that SAP America is distinct since “the focus of Applicant's claims is a physical realm improvement. Applicant's claimed subject matter enables the generation of information on a display of a device” (Remarks at 9). However, SAP America was mentioned in response to Applicant’s arguments that the mathematic performed were providing an improvement to the functioning of a computer. Nonetheless, providing targeted information (as argued) is itself a recognized abstract idea – people have been attempting to optimize which venue or publication in which to advertise for many decades (the Examiner notes How to Write Advertisements that Sell, from A. W. Shaw Co., dated 1912, that indicates many companies tracking and refining the venues, see especially Part IV at pp. 87-108).
Applicant then argues that providing relevant information is an improvement in “cost and efficiency of the operation of a computing device” (Remarks at 9-10); however, even if this were considered true (i.e., the light most favorable to Applicant), it is still just the natural benefit of the abstract idea itself and not an actual improvement to the functioning of a computer.

Applicant then argues the prior art rejections, alleging that “Matteson is not proper prior art for purposes of 35 U.S.C. § 103 because Matteson is neither from the same field of endeavor as the claimed subject matter, is not reasonably pertinent to the problem faced by the inventor, and would not have commended itself to the inventor's attention” (Remarks at 10), “there is no teaching in Dowaliby that would lead one to consider Matteson” (Id.), “[t]here is also no reason why one of skill in the art would look to Matteson from Dowaliby to achieve Applicant's claimed subject matter” (Id. at 11) and “there is no reason one of skill in the art would look to Matteson from Dowaliby, except with hindsight knowledge of Applicant's disclosure and claimed subject matter” (Id.). However, Dowaliby does more than merely “disclose[ ] different methods of in-app targeting” at argued at Remarks at 11. Dowaliby describes both contextual targeting (Dowaliby at least at 2) and audience targeting (Id. at 2-3). The mechanisms described in Dowaliby indicate targeting by features such as various ratings, popularity, price, etc. (Id. at 2) and genre, demographic, and/or intent (Id.). The contextual targeting described indicates a downside in granularity over specific apps and addressing this by combining with App ID information – specifically differentiating various apps that may be available. However, that whole process of differentiating between apps (e.g., so as to develop or maintain a blacklist) requires that the apps be able to be differentiated – the controls of Dowaliby have to be able to tell one app from another. Dowaliby indicates that this is done, apparently, via the ratings and information listed at the top of p. 2. Matteson (as cited) describes a more specific form of generating ratings such as those listed in Dowaliby by performing the distance calculations indicated. Therefore, it is apparent that Dowaliby must look to some outside source or technique (beyond that which is described in Dowaliby itself) in order to provide the rankings. And since the various distance techniques described in Matteson are known and apparently commonly used (per at least the information in Matteson), it appears that the indicated techniques (and Matteson itself as describing use of those techniques) would be among the apparent choices available when considering how to perform the operations indicated in Dowaliby.

Therefore, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gonzales, Danielle, Ads in Mobile Apps: Not Just For Other Mobile Apps, dated 15 August 2017, and downloaded from https://www.ppchero.com/how-to-setup-display-ads-in-mobile-apps/ on 15 June 2021, discussing in-app advertising. 
Nath, Suman, MAdScope: Characterizing Mobile In-App Targeted Ads, from MobiSys ’15, 18-22 May 2015, downloaded from https://www.microsoft.com/en-us/research/wp-content/uploads/2016/02/main-4.pdf on 15 June 2021, discussing in-app advertising.
AdEspresso, Relevance Score: Everything You Need to Know in 2019 (Strategies Included), dated 13 May 2019, downloaded from https://adespresso.com/blog/facebook-ads-relevance-score/ on 15 June 2021, as related to relevance scores being used by Facebook (as one of the most popular current advertising platforms).
Aggarwal et al. (U.S. Patent Application Publication No. 2014/0019226, hereinafter Aggarwal) discusses performing application-level analytics and testing (see at least the Abstract).
Gurbuxani et al. (U.S. Patent Application Publication No. 2011/0238496, hereinafter Gurbuxani) as “a platform for mobile application developers to optimize their applications based on usage data and user feedback” and increase revenue (see at least the Abstract).
Poeschl, Eve, Defining Your App’s Target Audience and Why It Matters, downloaded from https://technovationmn.org/defining-your-apps-target-audience-and-why-it-matters/ on 22 November 2021, dated 10 January 2017, discussing an app’s target audience.
Meraviglia (U.S. Patent Application Publication No. 2015/0143396) discusses in-application advertising and using distance measures such as “a Mahalanobis and/or Bhattacharyya distance can be used to calculate the distance between” match factors. (see, e.g., Meraviglia at 0028, 0046,0054, 0056).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622